PER CURIAM:
Richard Ortega was charged in the Circuit Court of Boone County with the class B felony of possessing more than twenty images of child pornography. The State listed in the charging document twenty-five of 126 total images consisting of child pornography that had been attached to a draft email discovered in Ortega's email account. Before trial, Ortega filed a motion to redact reference to any images not specifically listed in the charging document from the video of his interview with law enforcement. The trial court overruled his motion. At trial, Ortega made no objection to the admission of the unredacted video, the admission of the draft email and the 126 attachments, or to references to the 126 images during the testimony of the investigating officer. A jury found Ortega guilty and the trial court sentenced him to ten years' imprisonment in the Department of Corrections. Ortega appeals, alleging that the trial court plainly erred by allowing the jury to hear reference to the existence of all 126 images. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for the order. Rule 30.25(b).